United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3297
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Robert L. Boyles, Jr.,                   *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: February 23, 2012
                                 Filed: February 27, 2012
                                  ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Robert Boyles, Jr. pleaded guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district court1 sentenced him to
107 months in prison and 3 years of supervised release. On appeal, Boyles’s counsel
has moved to withdraw and has submitted a brief under Anders v. California, 386
U.S. 738 (1967), challenging the reasonableness of the sentence.




      1
       The Honorable Gregory Kays, United States District Judge for the Western
District of Missouri.
       The written plea agreement in this case contains an appeal-waiver clause under
which Boyles waived the right to appeal his sentence except for claims of an illegal
sentence, and waived the right to appeal his conviction except for claims of
ineffective assistance of counsel and prosecutorial misconduct. After careful review
of the record, we will enforce the appeal waiver. The plea agreement and plea
hearing transcript show that Boyles entered his guilty plea and agreed to the appeal
waiver knowingly and voluntarily; the sentencing argument raised in this appeal falls
within the scope of the waiver; and no miscarriage of justice would result from
enforcing the waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc).2

      Further, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues outside the scope of the appeal
waiver. Accordingly, we grant counsel’s motion to withdraw, and we dismiss this
appeal.
                       ______________________________




      2
         Counsel states in the Anders brief that Boyles believes he received ineffective
assistance of counsel, but he does not explain the basis for that claim, and we do not
take it up in this direct criminal appeal. See United States v. McAdory, 501 F.3d 868,
872-73 (8th Cir. 2007).

                                          -2-